10 So. 3d 1201 (2009)
T.A., a child, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-2971.
District Court of Appeal of Florida, Fourth District.
June 17, 2009.
Carey Haughwout, Public Defender, and Patrick B. Burke, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Diane F. Medley, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Appellant was charged with grand theft and petit theft after a teacher at a day care center discovered that $593 was stolen from her purse located in a closet of *1202 her classroom. We affirm the juvenile court's finding that appellant committed grand theft. We reverse, however, the court's denial of appellant's motion for judgment of dismissal as to the charge of petit theft. The finding of guilt on this charge, which resulted from appellant's rummaging through the closet of another teacher, was not supported by competent substantial evidence. We therefore remand this cause to the juvenile court with instructions to dismiss the petit theft charge.
Affirmed in part; Reversed in part.
TAYLOR, MAY and LEVINE, JJ., concur.